Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending in this application. Claim 20 has been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1-19 are considered in this Office action. 
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on July 22, 2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. The traversal is on the ground(s) that claim 20 has been amended whereby the method requires use of an ultrasonic cleaning apparatus as recited in claim 1, and since the method requires the use of an apparatus that will be the subject of the search with respect to the apparatus claims, searching of the art material to the apparatus would necessarily encompass the same art material to the method. This is not found persuasive because the amended claim 20, drawn to a method, does not explicitly incorporate the apparatus of claim 1, but merely recites few structural limitations pertaining to the apparatus as recited in claim 1, and further, what is required to anticipate in apparatus versus a method differs greatly, and as prosecution proceeds, further divergence of the claim scopes will further increase the burden of search and examination.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f).The limitations are: “an air extraction means” (claims 3, 7-8) and “a cleaning-additive insertion means” (claim 15). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
As to “an air extraction means”: a suction generator to provide suction at the open end of the conduit (para 34), an air suction pump 44 (para 69).
As to “a cleaning-additive insertion means”: no corresponding structure has been found in the Specification.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations “a cleaning fluid tank”, “a used fluid tank” (claim 11), “a fluid-distribution pump for distributing cleaning fluid between the cleaning fluid tank, cleaning reservoir, and used fluid tank” (claim 12), “a cleaning-additive insertion means” (claim 15), “a steam generator” (claims 16, 17), “a fill status sensor” (claim 19) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 12 is/are objected to because of the following informalities: “cleaning reservoir, and used fluid tank” should be changed to “the cleaning reservoir, and the used fluid tank”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a fluid-distribution pump configured to transfer cleaning fluid between the chambers of the cleaning reservoir”. It is not clear what configuration of the fluid-distribution pump is required to meet this limitation, and whether the fluid-distribution pump is required to transfer the cleaning fluid between all chambers of the plurality of chambers, or some of the plurality of chambers of the cleaning reservoir. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination it is interpreted as it can be any pumping arrangement to transfer the cleaning fluid in and out of the chamber in at least two chambers of the plurality of chambers. Correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claim 2 recites “the fluid-distribution pump is an air suction pump to create a vacuum pressure for transferring the cleaning fluid between the chambers of the cleaning reservoir“, while claim 1 recites “a fluid-distribution pump configured to transfer cleaning fluid between the chambers of the cleaning reservoir”. It is not clear whether the fluid to be distributed by the fluid-distribution pump is a cleaning liquid (such as water), or air, i.e. the air sucked by the air suction pump, as recited in claim 2, or is the cleaning fluid to be transferred between the chambers of the cleaning reservoir, as recited in claim 1. Examiner notes that based on the original disclosure, the fluid-distribution pump is an air suction pump configured to remove air from only one of the chambers, and it is not configured, i.e. capable, to transfer liquid between the chambers, as claimed. Correction and/or clarification is required.
Claim 2 recites “create vacuum pressure”. It is not clear what pressure is considered to be a vacuum pressure and where it is to be created, i.e. in all the chambers, in one chamber, in the cleaning reservoir, or in the pump. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Correction and/or clarification is required.
Claim 5 recites “the reservoir”. There is insufficient antecedent for this limitation in the claim. Correction is required.
Claim 6 recites “the open ends of the conduits are vertically displaced relative to one another”. The meaning of this recitation is not clear, e.g. whether the open ends are displaceable (i.e. movable), and whether the open ends are required to be spaced apart along a vertical direction (parallel to the force of gravity), or the vertically oriented open ends are spaced apart along horizontal direction. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Correction and/or clarification is required.
Claim 8 recites “the apparatus”. There is insufficient antecedent for this limitation in the claim. Correction is required.
Claim 8 recites “to permit gravitational expulsion of air”. It is not clear what gravitational expulsion of air is. Correction and/or clarification is required.
Claim 12 recites “a fluid-distribution pump for distributing cleaning fluid between the cleaning fluid tank, the cleaning reservoir, and used fluid tank”, claim 1 recites “a fluid-distribution pump configured to transfer cleaning fluid between the chambers of the cleaning reservoir”. It is not clear whether these recitations refer to the same fluid-distribution pump or different fluid-distribution pumps. For the purpose of this examination it is interpreted as it can be either. Further, it is not clear what arrangement of inlet/outlets in the fluid-distribution pump recited in claims 12-14 is required, i.e. in what direction(s) of such distributing is to be performed. For the purpose of this examination it is interpreted as the distributing of the cleaning fluid can be in any direction. Correction and/or clarification is required. This rejection affects claims dependent on claim 12.
Claim 13 recites “the fluid-distribution pump is a water pump”, claim 14 recites “the fluid-distribution pump is an air suction pump". It is not clear whether these recitations refer to the fluid-distribution pump of claim 1 and/or of claim 12. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination it is interpreted as it can be either. Further, the meaning of “a water pump” (claim 13) is not clear. For the purpose of this examination it is interpreted as any pump configured to pump liquids. Correction and/or clarification is required.
The claim limitation “a cleaning-additive insertion means” recited in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. It is not clear what structure is necessary for the element to be considered "a cleaning-additive insertion means". For the purpose of this Examination, the limitation "means for injecting” is interpreted as any element that is capable to introduce additive. Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)). If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. Correction and/or clarification is required.
Claim 16 recites “the inverted vessel”. There is insufficient antecedent for this limitation in the claim. Correction is required.
Claim 17 recites “the steam”. There is insufficient antecedent for this limitation in the claim. Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarzwilder (US 4,881,561), hereinafter Schwarzwilder.
Regarding claim 1, Schwarzwilder discloses an ultrasonic cleaning apparatus (Figs. 1, 6) comprising a cleaning reservoir having a plurality of chambers (14, 15) for holding a cleaning fluid; at least one ultrasonic generator (16) adapted to impart ultrasonic vibrations to the chambers of the cleaning reservoir, and a fluid-distribution pumping arrangement (71-73) configured to provide flow of the cleaning fluid between the chambers and the corresponding flow lines (Fig. 6). The fluid-distribution pumping arrangement (71-73) has a single motor, and each side (71 or 72) of the pumping arrangement is configured to transfer cleaning fluid between the corresponding chamber (14, 15) and the hose arrangement (78-81, e.g. Fig. 6), and thus the disclosed fluid-distribution pumping arrangement is interpreted as the claimed fluid-distribution pump configured to transfer cleaning fluid between the chambers of the cleaning reservoir, in the broadest reasonable interpretation. Schwarzwilder further discloses a control device that controls the cleaning apparatus fully automatically, according to an adjustable program, executed automatically in sequence (col. 3 lines 14-18, 65-67). The disclosed controller is capable to activate the fluid-distribution pump to sequentially transfer the cleaning fluid between the chambers of the cleaning reservoir, e.g. by activating portion of the pump to flow the cleaning liquid between the chamber and the corresponding flow lines.
Claim(s) 1, 11-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (US 2016/0338567 A1), hereinafter Kong.
Regarding claim 1, Kong discloses an ultrasonic cleaning apparatus (30, Fig. 1) comprising a cleaning reservoir (formed by containers 44-54) having a plurality of chambers (46-52) for holding a cleaning fluid (water 136); at least one ultrasonic generator (60) adapted to impart ultrasonic vibrations to the chambers (48, 52) of the cleaning reservoir; (paras 65, 67); a fluid-distribution pump (134). Kong further discloses that the containers are sequentially and contiguously connected next to each other (para 58), that heights of the containers increase progressively from 44 to 54 (para 59), that clean water cascades down during dishwashing operation in water flow direction 136 (para 73), and that transferring of the used washing liquid(s) may be carried out by pumping or cascading under gravity (para 16). In the cleaning apparatus of Kong, the fluid distribution pump (134) is capable to sequentially transfer cleaning fluid between the chambers (via supplying water to 50, followed by cascading between the stations 50, 48, 46, 44). Kong further discloses that the industrial dishwasher washes articles automatically (para 7) and can select suitable program including washing duration (para 26). Automatic operation and suitable programs implicitly teach a controller for activating the fluid-distribution pump.
Regarding claim 11, as an alternative interpretation, in the cleaning apparatus of Kong, the cleaning reservoir is formed by stations 34, 36, 38, 40 having a plurality of chambers (46, 48, 50, 52); a fluid-distribution pump (134) is configured to sequentially transfer cleaning fluid between the chambers (via supplying water to 50, then to 46, via 126, via cascading). Kong discloses a cleaning fluid tank (54) for storing cleaning fluid prior to distribution into the cleaning reservoir (via cascading/pumping to 52 or pumping to 50), and a used fluid tank (44) for storing cleaning fluid removed from the cleaning reservoir following ultrasonic cleaning (via cascading/pumping from 46).
Regarding claim 12, Kong discloses a fluid-distribution pump (126, Fig. 1). The disclosed fluid-distribution pump is capable of distributing cleaning fluid between the cleaning fluid tank (54 (via 50), the cleaning reservoir (46), and the used fluid tank (44).
Regarding claim 13, the fluid-distribution pump (126) disclosed by Kong is interpreted as the water pump, in the broadest reasonable interpretation.
Regarding claim 15, Kong discloses a cleaning-additive insertion means (valve 92) for inserting one or more cleaning additives (alkaline water from 88) into the cleaning reservoir (via 48, para 66).
Regarding claim 16, Kong discloses one or more steam stations for discharging steam (para 27). The disclosed steam stations implicitly teach a generator for generating steam, and they are capable to sterilize the objects to be cleaned following ultrasonic cleaning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 208019052 U, cited in IDS), hereinafter Li in view of Lemley (US 2013/0340790 A1), hereinafter Lemley.
Regarding claim 1, Li discloses an ultrasonic cleaning apparatus (Fig. 1) comprising a cleaning reservoir (1) having a plurality of chambers (11-13) for holding a cleaning fluid; at least one ultrasonic generator (6) adapted to impart ultrasonic vibrations to the chambers (12, 13) of the cleaning reservoir, and that the cleaning liquid is transferred sequentially to the chambers (via inlet 4, and overflow over baffles). Li does not disclose a fluid-distribution pump and a controller for activating the fluid-distribution pump.
Lemley teaches an ultrasonic cleaning apparatus (20, Fig. 7) comprising a cleaning reservoir (24); at least one ultrasonic generator (200) adapted to impart ultrasonic vibrations to the cleaning reservoir (para 47), a fluid-distribution pump (72) configured to transfer cleaning fluid into the cleaning reservoir; and a controller (98) for activating the fluid-distribution pump to transfer the cleaning fluid to the cleaning reservoir (para 49). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li with the fluid-distribution pump controlled by the controller taught by Lemley to supply cleaning fluid to the liquid reservoir. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so provide independent water supplying means automatically, and have a reasonable expectation of success because supplying cleaning fluid using a supply pump controlled by a controller is known in the art. In the cleaning apparatus of Li modified with the fluid-distribution pump of Lemley, the fluid-distribution pump is capable to sequentially supply the cleaning fluid to the chambers (via pumping to 11 and via overflow to 12-13).
Regarding claim 2, the fluid-distribution pump taught by Lemley is operated by creating a vacuum pressure, i.e. pressure differential, in the chambers of the pump, for transferring the cleaning fluid to the cleaning reservoir, and it is capable to provide air suction, e.g. when the supply reservoir is empty. In the cleaning apparatus of Li modified with the fluid-distribution pump of Lemley, the fluid-distribution pump transfers the cleaning fluid between the chambers of the cleaning reservoir (to 11 and via overflow, to 12-13), as claimed.
Regarding claim 11, Li does not disclose a cleaning fluid tank and a used fluid tank. Lemley teaches a cleaning fluid tank (26) for storing cleaning fluid prior to distribution into the cleaning reservoir, and a used fluid tank (30) for storing cleaning fluid removed from the cleaning reservoir (24) following ultrasonic cleaning. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li with the cleaning fluid tank and the used fluid tank taught by Lemley to store the cleaning fluid before and after cleaning. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do reduce amount of used water, and have a reasonable expectation of success because tanks for storing fresh cleaning fluid and used cleaning fluid are known in the art.
Regarding claim 12, the fluid-distribution pump (72) taught by Lemley is used for distributing cleaning fluid between the cleaning fluid tank, the cleaning reservoir, and the used fluid tank (Fig. 7).
Regarding claim 13, the fluid-distribution pump (72) taught by Lemley is interpreted as a water pump, in the broadest reasonably interpretation.
Regarding claim 14, the fluid-distribution pump (72) taught by Lemley is capable to provide air suction, e.g. if the cleaning fluid tank is empty.
Regarding claim 15, Li does not disclose cleaning-additive insertion means. Lemley teaches a cleaning-additive insertion means (28) for inserting one or more cleaning additives (detergent) into the cleaning reservoir (para 43). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li with the cleaning-additive insertion means taught by Lemley to add additives to the cleaning reservoir. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do enhance cleaning, and have a reasonable expectation of success because such cleaning-additive insertion means are known in the art.
Regarding claim 16, Li discloses a heating element (5, Fig. 1, Abstract, para 27). The disclosed heating element is interpreted as the claimed steam generator, and it is capable to generating steam that flows to chambers (12 and 13 via the overflow from chamber 11), and as a result, to sterilize the object to be cleaned following ultrasonic cleaning.
Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 208019052 U, cited in IDS), hereinafter Li in view of Lemley (US 2013/0340790 A1), hereinafter Lemley in further view of Feng (CN 201375968 Y, cited in IDS), hereinafter Feng.
The reliance of Li and Lemley is set forth supra.
Regarding claim 3, Li discloses supporting means (15) for supporting the objects to be cleaned (via grasping head 16, para 33), at least one conduit (7) having openings (71) which extends into the cleaning reservoir for providing an air escape pathway via the openings, and an air supplying means (8, Fig. 1). Li does not disclose an air extraction means associated with the conduit, and that the conduit comprises an open end.
Feng teaches at least one conduit (3) having an open end which extends into the cleaning reservoir, and an air extraction means (6) associated with the conduit (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li with the air extraction means and the conduit having an open end taught by Feng to remove air from the cleaning reservoir via the conduit. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do enhance cleaning, and have a reasonable expectation of success because such air extracting arrangement is known in the art. In the cleaning apparatus of Li modified with the air extraction means and the open-ended conduit of Feng, the air extraction means are capable to for provide an air escape pathway via the open end of the conduit and to remove air trapped in an inverted vessel to be cleaned when positioned on the conduit inside the cleaning reservoir.
Regarding claim 4, Li discloses a plurality of conduits (Fig. 1).
Regarding claim 5, Lee discloses at least one conduit (7) provided in each chamber of the reservoir (Fig. 1).
Regarding claim 6, Feng teaches that the open ends of the conduits are vertically oriented and spaced relative to one another in the cleaning reservoir (Fig. 1).
Regarding claim 7, the pump 6 taught by Feng is interpreted as a suction generator, in the broadest reasonable interpretation, and it is capable to to provide suction at the open end of the conduit and to remove air from the inverted vessel.
Regarding claim 8, Li discloses an overflow groove (14) positioned at or adjacent a top side of the apparatus (Fig. 1). The disclosed groove is interpreted as an air vent, and it is capable to permit gravitational expulsion of air during filling of the cleaning reservoir with cleaning fluid.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 208019052 U, cited in IDS), hereinafter Li in view of Lemley (US 2013/0340790 A1), hereinafter Lemley in further view of Feng (CN 201375968 Y, cited in IDS), hereinafter Feng in further view of Peretz (US 4,589,556), hereinafter Peretz.
The reliance of Li, Lemley, and Feng is set forth supra.
Regarding claims 9, Li does not disclose a retaining member which is insertable into the cleaning reservoir (claim 9) and a biasing element (claim 10). Peretz teaches holder assembly (Fig. 1) comprising a retaining member (14) (claim 9) and a biasing element (26) associated with the retaining member (claim 10). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li, Lemley, and Feng with the holder assembly taught by Peretz in order to hold the objects to be cleaned in the chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to hold the inverted object at a desired position, and have a reasonable expectation of success because such arrangement is known in the art. In the cleaning apparatus of Li, Lemley, Feng, and Peretz, the retaining member is insertable into the cleaning reservoir and is contactable with the inverted vessel to be cleaned to inhibit lift from the conduit, and the biasing element can be positioned to correspond with the conduit.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 208019052 U, cited in IDS), hereinafter Li in view of Lemley (US 2013/0340790 A1), hereinafter Lemley in further view of Feng (CN 201375968 Y, cited in IDS), hereinafter Feng in further view of Dallal (US 2017/0065145 A1), hereinafter Dallal.
The reliance of Li, Lemley, and Feng is set forth supra.
Regarding claim 17, Li discloses a steam generator (5), and that air is directed through the conduit (7) into the cleaning reservoir (via 8, Fig. 1). Li does not disclose a steam generator connected to the conduit. Lemley teaches a steam generator (heating element 96, para 31) connected to a conduit (86, Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li with the heating element connected to the conduit taught by Lemley in order to generate and supply steam to the chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to supply hot fluid to the object to be cleaned, and have a reasonable expectation of success because such arrangement is known in the art. Li modified with Lemley does not disclose that the conduit from the steam generator is coupled to the conduit on which the object is placed.
Dallal teaches a cleaning apparatus (Fig. 1) comprising a cleaning reservoir (10), a conduit (25) having an open end (24) which extends into the cleaning reservoir (e.g. Fig. 3A) and configured to direct the steam through the conduit into the inverted vessel (7) to be cleaned (para 113). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li, Lemley and Feng with the directing the steam to the conduit taught by Dallal in order to supply steam directly to the inside of the inverted vessel. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to supply hot fluid to the object, and have a reasonable expectation of success because such arrangement is known in the art.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 208019052 U, cited in IDS), hereinafter Li in view of Lemley (US 2013/0340790 A1), hereinafter Lemley in further view of Lundberg et al. (US 2013/0334940 A1), hereinafter Lundberg.
The reliance of Li and Lemley is set forth supra.
Regarding claim 18, Li does not explicitly disclose a lid having a seal. Lundberg teaches a cleaning apparatus comprising a lid (16) and a seal (36, 44, 42,46, Fig. 2, para 37) to seal the chamber and to prevent water from escaping during cleaning (para 40). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li with the lid and the seal taught by Lundberg in order to close the cleaning reservoir during cleaning. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to supply cleaning fluid onto the inner surfaces of the object, and have a reasonable expectation of success because such arrangement is known in the art.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 208019052 U, cited in IDS), hereinafter Li in view of Lemley (US 2013/0340790 A1), hereinafter Lemley in further view of Lundberg et al. (US 2013/0334940 A1), hereinafter Lundberg in further view of Feng (CN 201375968 Y, cited in IDS), hereinafter Feng.
The reliance of Li, Lemley, and Lundberg is set forth supra.
Regarding claim 19, Li does not disclose a fill-status sensor associated with the cleaning reservoir. Lemley teaches that the program that directs the microprocessor is configure to utilize a program to operate the transducer and pump in a three stage operation having a first stage, a second stage, and a third stage, the first stage including filling the chamber with water to a full level, the second stage including filling the chamber to two-thirds of the full level, and the third stage including, filling the chamber to about one-third of the full level (para 10). Lemley does not explicitly teach that the levels are determined by fill-status sensors associated with the cleaning reservoir. Feng teaches fill-status sensors (15, 16, 17) associated with the cleaning reservoir (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Li and Lemley with the fill-status sensors taught by Feng in order to deteck level of the cleaning fluid in the cleaning reservoir. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so control operation of the cleaning apparatus based on the level of cleaning fluid, and have a reasonable expectation of success because such fil-status sensors are known in the art.
Claim(s) 1-2, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2003/0131873 A1), hereinafter Gray in view of Kasahara et al. (US 2013/0220478 A1), hereinafter Kasahara.
Regarding claim 1, Gray discloses an ultrasonic cleaning apparatus (e.g. Fig. 2) comprising a plurality of chambers (12, e.g. Abstract, paras 3, 29) for holding a cleaning fluid (para 30); at least one ultrasonic generator adapted to impart ultrasonic vibrations to the chambers of the cleaning reservoir (ultrasonic transducers, para 31); a fluid-distribution pump (46) configured to transfer cleaning fluid between the chamber (12) and the liquid tank (26, para 33). An arrangement of the chambers in the cleaning apparatus of Gray is interpreted as a cleaning reservoir, in the broadest reasonable interpretation, absent further recitation of the structural arrangement required for the cleaning reservoir. Gray does not explicitly disclose a controller for activating the fluid-distribution pump, and that the fluid-distribution pump transfers cleaning fluid between the chambers.
Kasahara teaches a processing apparatus (Fig. 1) comprising a cleaning reservoir (process block 20) having a plurality of chambers (21) for holding a cleaning fluid (via 27); a fluid-distribution pump (14) configured to transfer cleaning fluid (process liquid) selectively between the chambers of the cleaning reservoir (via valves 23, 24); and a controller (100) that controls operations of the respective functional components, including pumps (para 20). The controller taught by Kasahara is capable to activate the fluid-distribution pump to sequentially transfer the cleaning fluid between the chambers of the cleaning reservoir, as claimed. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Gray with the controller and the capability of the fluid-distribution pump to supply cleaning fluid selectively (via valves) to the chambers, as taught by Kasahara to automatically supply cleaning fluid to using the same fluid distribution pump. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to perform the cleaning in multiple chambers, and have a reasonable expectation of success because such pumping arrangement is known in the art.
Regarding claim 2, Gray teaches a suction pump (vacuum pump 32) to create a vacuum pressure (in flow line) to transfer the cleaning fluid (in form of vapor, e.g. Fig. 2, para 30). The disclosed suction pump is interpreted as an air-suction pump, in the broadest reasonable interpretation. In the cleaning apparatus of Gray and Kasahara, the suction pump is capable to transfer the cleaning fluid between the chambers (via clean fluid holding tank).
Regarding claim 11, Gray discloses a cleaning fluid tank (26) for storing cleaning fluid prior to distribution into the cleaning reservoir (via 46), and a used fluid tank (24) for storing cleaning fluid removed from the cleaning reservoir following cleaning (via 30, 32, e.g. paras 36, 43).
Regarding claim 12, Gray discloses a fluid-distribution pump (82) for distributing cleaning fluid between the cleaning reservoir (chambers 14), the used fluid tank (24), and the cleaning fluid tank (26, via 32, Figs. 1, 3).
Regarding claim 13, the fluid-distribution pump (82) disclosed by Gray is interpreted as a water pump, in the broadest reasonable interpretation.
Regarding claim 14, Gray discloses an air suction pump (32) for withdrawing the cleaning fluid from the chamber (14, via vapors) and providing the cleaning fluid to the clean fluid holding tank (26) and the used fluid tank (24, e.g. Fig. 2, paras 36, 43).
Regarding claim 15, Gray discloses a cleaning-additive insertion means (82) for inserting one or more cleaning additives (surfactants in 24) into the cleaning reservoir (paras 31, 36).
Regarding claim 16, Gray discloses a steam generator (16) for generating steam (para 29). The disclosed steam generator is capable to sterilize the object to be cleaned in the chamber following ultrasonic cleaning.
Claim(s) 3-8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2003/0131873 A1), hereinafter Gray in view of Kasahara et al. (US 2013/0220478 A1), hereinafter Kasahara in further view of Aoki (JPH 0531468 A, cited in IDS), hereinafter Aoki.
The reliance of Gray and Kasahara is set forth supra.
Regarding claim 3, Gray discloses at least one conduit (with valve 72) having an open end connected to the chamber (Fig. 1); and an air extraction means (38) associated with the conduit for providing an air escape pathway via the open end (para 35). Gray does not disclose that the at least one conduit extends into the cleaning reservoir. 
 Aoki teaches a cleaning apparatus comprising a chamber (Fig. 3), at least one ultrasonic generator (5); a fluid-distribution pump (8); and least one conduit extending into the cleaning reservoir (pipes holding 3); and an air extraction means (pump 7) associated with the conduit (e.g. Abstract). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Gray with the conduit extending into the chamber for positioning the inverted vessel to be cleaned as taught by Aoki in order to access the inner surface of the object to be cleaned. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to support the object to be cleaned while fluidly connecting to its inner compartment, and have a reasonable expectation of success because such supporting arrangement is known in the art. In the cleaning apparatus of Gray modified with the holding means of Aoki, the conduit is capable to remove air trapped in an inverted vessel to be cleaned.
Regarding claim 4, Aoki teaches a plurality of conduits in each chamber (Fig. 3). 
Regarding claim 5, Aoki teaches that the at least one conduit provided in each chamber (Fig. 3).
Regarding claim 6, Aoki teaches that the open ends of the conduits are vertically displaced relative to one another (Fig. 3).
Regarding claim 7, Gray discloses that the air extraction means (38) comprises a suction generator (vacuum pump, para 35). Aoki teaches that the air extraction means comprises a suction generator (pump 7) connected to the conduit (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Gray and Aoki with connecting the suction generator to the at least one conduits as taught by Aoki in order to connect the conduit to the air suction means. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to fluidly connecting the air suction means to inner compartments of the objects to be cleaned, and have a reasonable expectation of success because such suction arrangement is known in the art. In the cleaning apparatus of Gray modified with Aoki, the suction generator is capable to provide suction at the open end of the conduit to remove air from the inverted vessel.
Regarding claim 8, Gray discloses an air vent (closeable by valve 22) which is positioned at or adjacent a top side of the chamber (Fig. 2). The disclosed vent is capable to permit gravitational expulsion of air during filling of the chamber in the cleaning reservoir with cleaning fluid (e.g. when valve 22 is opened).
Regarding claim 17, Gray discloses a steam generator (16) to direct the steam into the chamber (para 29). Aoki teaches a flow line associated with the conduit (connected to pump 8, Fig. 3), and that the fluid (air) is directed through the conduit into the inverted vessel to be cleaned (via 8, Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Gray and Aoki with connecting the fluid supply (steam generator) to the conduit extending into the chamber, as taught by Aoki in order to supply fluid (steam) to the inner compartment of the object to be cleaned. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to supply cleaning fluid onto the inner surfaces of the object, and have a reasonable expectation of success because such arrangement is known in the art.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2003/0131873 A1), hereinafter Gray in view of Kasahara et al. (US 2013/0220478 A1), hereinafter Kasahara in further view of Aoki (JPH 0531468 A, cited in IDS), hereinafter Aoki in further view of Chamberlain et al. (GB 2107685 A, cited in IDS), hereinafter Chamberlain.
The reliance of Gray, Kasahara, and Aoki is set forth supra.
Regarding claims and 9 and 10, Gray does not disclose a retaining member contactable with the cleaned object (claim 9) and a biasing element associated with the retaining member (claim 10). Chamberlain teaches a cleaning apparatus (Fig. 3) comprising a retaining member (25) contactable with the cleaned object and a biasing element (23) associated with the retaining member (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Gray and Aoki with the retaining member and the biasing element taught by Chamberlain in order to position object to be cleaned. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better align the object in the chamber, and have a reasonable expectation of success because such arrangement is known in the art.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2003/0131873 A1), hereinafter Gray in view of Kasahara et al. (US 2013/0220478 A1), hereinafter Kasahara in further view of Capella et al. (US 4,443,269), hereinafter Capella.
The reliance of Gray and Kasahara is set forth supra.
Regarding claim 18, Gray discloses a lid (28) to seal the chamber (para 45). Gray does not disclose a seal to air-tightly seal the cleaning reservoir. Capella teaches a cleaning apparatus (e.g. Fig. 2, Abstract) comprising a cleaning reservoir (11), a lid (15), and a seal (gasket 17) to form a gas-tight seal (col. 3 lines 5-13). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Gray with the seal taught by Capella in order to seal the cleaning chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so prevent exposure to harmful chemicals during cleaning, and have a reasonable expectation of success because such seals are known in the art.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2003/0131873 A1), hereinafter Gray in view of Kasahara et al. (US 2013/0220478 A1), hereinafter Kasahara in further view of Capella et al. (US 4,443,269), hereinafter Capella in further view of Crimston (US 2019/0291147 A1), hereinafter Crimston.
The reliance of Gray, Kasahara, and Capella is set forth supra.
Regarding claim 19, Gray does not disclose a fill-status sensor associated with the cleaning reservoir. Crimston teaches a cleaning apparatus (Fig. 1) comprising a cleaning reservoir (2) having a plurality of chambers (trays 4); a fluid-distribution pump (9) configured to supply cleaning fluid from the cleaning fluid tank (7) selectively to the chambers (via 10 and corresponding valves in 11); an electronic control unit (ECU) 80 operably connected to the supply pump 9 (para 67), that the controller (ECU 80) is in the form of a programmable logic controller (PLC) to determine the program that runs the process embedded in ECU 80, including key metrics involved in the process and use of the apparatus, such as the run times of the pumps (para 80), and a fill-status sensor (23) associated with the cleaning reservoir (Fig. 5, para 58). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning apparatus of Gray with the fill-status sensor taught by Crimston in order to determine the fill status of the chambers. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to prevent overfilling of the chamber, and have a reasonable expectation of success because such fill-status sensors are known in the art.
Pertinent Art
 Dohku (US 5,501,240) teaches an ultrasonic cleaning apparatus (e.g. Fig. 6) comprising a cleaning reservoir (4) having a plurality of chambers (11-14); an ultrasonic generator (7) to impart ultrasonic vibrations to the chambers; a pump (8b) configured to sequentially transfer cleaning fluid between the chambers (via overflow, Fig. 6), a cleaning fluid tank (10), a used fluid tank (12), and a pump for distributing cleaning fluid between the cleaning fluid tank (10), the cleaning reservoir (via 10 and 12), and the used fluid tank (12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711